DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed April 8, 2022 is acknowledged.  Claims 11-19 are pending in the application.  Claims 1-10 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hans et al. EP 2559346 (hereinafter “Hans”).
With respect to claim 11, Hans teaches protein drinks (paragraphs [0104], [0122], [0124], [0126], [0127], and [0161]).
Regarding the limitation of a non-animal protein in claim 11, Hans teaches protein drinks (e.g., soy, rice, or other), which refer to non-animal protein sources (paragraphs [0004], [0124] and [0161]).
Regarding the limitation of an aqueous component in claim 11, Hans teaches the beverage is a liquid product for drinking, usually including water (paragraphs [0107], [0126], [0127], and [0163]).
Regarding the limitation of a protein binder including a mixture of at least one terpene and at least one carbonyl compound in claim 11, Hans teaches the beverage (orally consumable composition) comprises a substance or substance mixture of an unpleasant taste (b) including chalcones or chalcone glycosides (carbonyl), flavones (carbonyl), terpenoid substances (terpene), and/or triterpene glycosides (terpene) (paragraphs [0065], [0099], [0104], and [0105]).
Regarding the limitation of one or more off-note blocking compounds in claim 11, Hans teaches one or more compounds of formula I or III (a) are sufficient for modulating or masking the unpleasant taste of the substance or substance mixture of an unpleasant taste (b) (paragraphs [0022], [0058]-[0060], [0099], [0101], and [0102]). 
Regarding the limitation of a flavorant in claim 11, Hans teaches the beverages (consumables) contain flavor compounds or aroma substances ([0182], [0187], [0194]).
Regarding the limitation of wherein the weight ratio of off-note blocking compounds to protein binder compound is between about 1:1 and about 10:1 in claim 11, Hans teaches the total amount of all ingredients (a) of one or more compounds of formula (I) or formula (III) in the range of 1 – 1000 ppm (off-note blocking compounds) and the total amount of all ingredients (b) of a substance or substance mixture of an unpleasant taste in the range of 1 – 2000 ppm (protein binder including a mixture of at least one terpene and at least one carbonyl compound) (paragraphs [0058]-[0060], [0065], [0099], [0101]-[0105]) which provides a ratio of (a) off-note blocking compounds to (b) protein binder of .0005-1000:1 and encompasses the claimed range of about 1-10:1.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of wherein the protein binder and off-note blocking compounds are present in concentrations sufficient to provide improved flavor release in the protein beverage compared to the same beverage without both the protein binder and off-note blocking compounds in claim 11, Hans teaches preparing beverages (orally consumable compositions) with improved taste properties comprising substances (one or more compounds) in an amount sufficient to modify unpleasant taste impressions (a-one or more compounds of formula I or formula III, off-note blocking compound) and a bitterness and/or astringency causing level of bitter and/or astringent taste impression causing substances (b-substance or substance mixture of an unpleasant taste, protein binder) (paragraphs [0022], [0023], [0058]-[0060], [0065], [0099], [0101], and [0102]).

With respect to claim 12, Hans teaches protein drinks (e.g., soy, rice, or other), which refer to non-animal protein sources from legumes, grains, and other sources, respectively (paragraphs [0004], [0124], and [0161]).

With respect to claim 13, Hans teaches protein drinks (e.g., soy, rice, or other) (paragraphs [0004], [0124], and [0161]).

With respect to claim 14, Hans teaches the beverage is a liquid product for drinking (paragraphs [0126] and [0127]).

With respect to claim 15, Hans teaches in one embodiment, the total amount of proteins in the beverage (composition) does not exceed 4 wt.% (paragraph [0138]) in one embodiment and the beverage (foodstuffs) may comprise conventional basic materials, auxiliary substances, and additives, such as proteins, in quantities of 5 to 99.9999 wt.% in another embodiment (paragraphs [0181], [0182], and [0195]), and the ranges taught in Hans encompass the claimed range of from about 2% to about 15% by weight of non-animal derived protein.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 16, Hans teaches the total amount of all ingredients (b) of a substance or substance mixture of an unpleasant taste in the range of 0.0001-0.2 wt% (protein binder including a mixture of at least one terpene and at least one carbonyl compound) (paragraphs [0099], [0104], and [0105]), the total amount of proteins in the beverage (composition) does not exceed 4 wt.% in one embodiment (paragraph [0138]), and the beverage (foodstuffs) may comprise conventional basic materials, auxiliary substances, and additives, such as proteins, in quantities of 5 to 99.9999 wt.% in another embodiment (paragraphs [0181], [0182], and [0195]), which provides from about 0.000001-0.2% of protein binder based on the weight of the non-animal derived protein and overlaps the claimed range of about 0.05% to about 1.0%.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 17, Hans teaches one or more compounds of formula I or III which are sufficient for modulating or masking the unpleasant taste (a) as well as further comprising at least one further substance for modulating or masking an unpleasant taste of an unpleasant substance or substance mixture (paragraphs [0058]-[0060], [0094], [0099], [0101]-[0103], [0110], [0168], and [0187]) and encompasses the claimed range of at least five off-note blocking compounds.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 18, Hans teaches the consumable product may contain further substances for modulating or masking an unpleasant taste of an unpleasant substance or substance mixture such as lauric acid (fatty acid), levulinic acid (fatty acid), palmitinic acid (fatty acid), valeric acid (fatty acid), esters, bis(2-methyl-3-furyl) disulfide (sulfur), maltol (sweet brown), vanillin (sweet brown), cyclopentenolone (sweet brown), furaneol (sweet brown), vanilla (sweet brown), and lactones as well as sweeteners (paragraphs [0111], [0116], [0156], [0187], and [0188]).

With respect to claim 19, Hans teaches the consumable product may contain further substances for modulating or masking an unpleasant taste of an unpleasant substance or substance mixture such as lauric acid (dodecanoic acid), palmitinic acid (hexadecanoic acid), maltol, vanillin, cyclopentenolone, furaneol, vanilla, gamma decalactone, delta decalactone, gamma undecalactone, and massoia lactone as well as sweeteners such as stevioside (steviol glycosides) and rebaudioside (paragraphs [0111], [0116], [0156], [0187], and [0188]).

Response to Arguments
Applicant’s reply filed April 8, 2022 has been fully considered.
Due to the amendment to claim 13, the claim objections in the previous Office Action have been withdrawn (P4).
Applicant’s arguments with respect to Hans have been fully considered but they are unpersuasive (P4-P5).
Applicant argues Hans fails to disclose or suggest a protein binder including a mixture of at least one terpene and at least one carbonyl compound, nor does Hans appreciate the ability to provide a beverage having non-animal protein together with the claimed protein binder for the purpose of increasing flavor release.  Substances with an unpleasant taste have nothing to do with the claimed protein binder which binds to and forms a complex with non-animal protein. While the laundry list of substances include particular terpenes and carbonyls, there is no teaching in Hans to form a mixture of these compounds for any reason.  There is also no teaching in Hans of flavor release, or that it would have been desirable to improve flavor release in beverages containing non-animal protein.
Examiner disagrees.  As discussed above, Hans teaches the claimed protein beverage.  Hans clearly teaches a protein binder including a mixture of at least one terpene and at least one carbonyl compounds as presently claimed since Hans teaches the beverage (orally consumable composition) comprises a substance or substance mixture of an unpleasant taste (b) including chalcones or chalcone glycosides (carbonyl), flavones (carbonyl), terpenoid substances (terpene), and/or triterpene glycosides (terpene) (paragraphs [0065], [0099], [0104], and [0105]).  Further, Hans teaches preparing beverages (orally consumable compositions) with improved taste properties comprising substances (one or more compounds) in an amount sufficient to modify unpleasant taste impressions (a-one or more compounds of formula I or formula III, off-note blocking compound) and a bitterness and/or astringency causing level of bitter and/or astringent taste impression causing substances (b-substance or substance mixture of an unpleasant taste, protein binder) (paragraphs [0022], [0023], [0058]-[0060], [0065], [0099], [0101], and [0102]).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Additionally, Applicant is reminded the mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793